NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VVILLIAM H. GREENE,
C'laimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7166 .
Appeal from the United States C0urt of Appeals for
Veterans C1aims in case no. 09-3013, Judge Ma1'y J.
Schoelen.
ON MOTION
ORDER
Wi11iam H. Greene moves without opposition for a 14-
day extension of tin:1e, until Apri1 13, 2{)12, to file his
reply 'brief.
Upon consideration there-of,

moon v. 1;)vA
IT ls 0RDERED THAT:
The motion is granted
HAR 29 2012
cci Igor V. Tim0feyev, Esq.
Martin F. Hockey, Jr., Esq.
2
FOR THE COURT
/s/ J an H0rba1},[
Date Jan H01'ba1y
C1erk
521 nmu
U.S. COUFlT 0F APPEALS FOFl
Tl'IE FEDERAL ClRCUIT
HAR 29 2012
` .lAN HORBN.¥
CLERK